[Cite as Walker v. Ford Motor Co., 2014-Ohio-4208.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 100759




                                  BRETT H. WALKER
                                                            PLAINTIFF-APPELLEE

                                                      vs.

                           FORD MOTOR CO., ET AL.
                                                            DEFENDANTS-APPELLANTS




                                          JUDGMENT:
                                           AFFIRMED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                   Case No. CV-10-717986

        BEFORE:         Rocco, J., Celebrezze, P.J., and Kilbane, J.

        RELEASED AND JOURNALIZED:                           September 25, 2014
ATTORNEYS FOR APPELLANT

Kirk R. Henrikson
Shana A. Samson
Matty, Henrikson & Greve
55 Public Square, Suite 1775
Cleveland, Ohio 44113

Timothy J. Krantz
Ford Motor Company
17601 Brookpark Rd.
Brook Park, Ohio 44142

ATTORNEYS FOR APPELLEE

Shawn M. Acton
Ryan J. Cavanaugh
Brian P. Kelley
Kelley & Ferraro, L.L.P.
2200 Key Tower
127 Public Square
Cleveland, Ohio 44113

Also listed:

ATTORNEY FOR BUREAU OF WORKERS’ COMPENSATION

Michael DeWine
Ohio Attorney General

BY: Michael J. Zidar
Assistant Attorney General
615 West Superior Avenue, 11th Floor
Cleveland, Ohio 44113
KENNETH A. ROCCO, J.:

       {¶1} Defendant-appellant Ford Motor Co. (“Ford”) appeals from a jury verdict

finding that plaintiff-appellee Brett Walker (“Walker” or “plaintiff”) is entitled to

participate in the Ohio workers’ compensation system for the condition of Hodgkin’s

lymphoma due to his occupational exposure to asbestos while working for Ford. Ford

asserts that the trial court failed to properly apply Evid.R. 702 and abused its discretion in

admitting unreliable, unscientific expert testimony in support of Walker’s claim that his

Hodgkin’s lymphoma was caused by his exposure to asbestos at Ford.                 Ford also

contends that (1) the trial court erred in denying its motion for a directed verdict based on

Walker’s alleged failure to present admissible evidence of proximate cause and (2) the

jury’s verdict should be vacated because it was not supported by sufficient evidence and

was against the manifest weight of the evidence. For the reasons that follow, we affirm

the trial court’s judgment.

       Procedural History and Facts

       {¶2} Walker commenced this action as an appeal, pursuant to R.C. 4123.512, after

the Industrial Commission of Ohio denied his claim for workers’ compensation benefits.

Walker alleged that he contracted Hodgkin’s lymphoma and asbestosis as a result of his

occupational exposure to asbestos while working for Ford at its Brookpark, Ohio facility

from 1973-1997. Ford denied that Walker contracted asbestosis or Hodgkin’s lymphoma

as a result of his employment at Ford and disputed that Walker’s Hodgkin’s lymphoma

could have been caused by his exposure to asbestos.
       {¶3} On October 30, 2013, a few days before the scheduled trial date, Ford filed a

motion in limine to strike the testimony of one of Walker’s expert witnesses, Dr. Carlos

Bedrossian. Ford argued that the trial court should exclude Dr. Bedrossian’s opinions on

the issues of general and specific causation because his testimony did not meet the

requirements of Evid.R. 702. Ford claimed that Dr. Bedrossian’s causation opinions

were based on “unreliable principles and methods” and lacked a sufficient foundation

because “the vast amount of medical literature, articles and treatises indicate that asbestos

exposure does not cause Hodgkin’s disease.” In support of its motion, Ford attached a

copy of Dr. Bedrossian’s videotaped trial deposition, taken on October 23, 2013, and

several articles and texts that Dr. Bedrossian claimed supported his opinions. After

hearing argument by the parties, the trial court denied the motion. A three-day jury trial

commenced on November 13, 2013. A summary of the relevant testimony and other

evidence presented at trial follows.

       {¶4} For 24 years, from 1973-1997, Walker was employed at Ford’s foundry

(also known as the Cleveland Casting Plant) in Brookpark, Ohio. During 1973-1988,

Walker worked primarily as a resinate core machine operator, “making the sand hard” so

that metal could be poured on the material when it went into the metal room. As he

worked, he would climb on the sides of the machine “to pack the sand down,” surrounded

by pipes running to the machines and overhead. From 1989-1997, Walker worked as a

core fit assembler, and, from time to time, was loaned out to perform other jobs around

the plant. Walker testified that pipes were “all over” the foundry and that he worked

around pipes from 6 to 12 hours each day. According to Walker, the pipe covering was,
at times, in a “state of disrepair” and would “come loose,” generating dust that Walker

breathed in as he worked. Although he did not know it at the time, Walker testified that

he believed that this pipe covering contained asbestos.

         {¶5} Walker was diagnosed with Hodgkin’s lymphoma in 2002. He testified

that he never smoked, had no family history of lymphoma, and never had the Epstein-Barr

virus.

         {¶6} In addition to his own testimony, Walker presented the testimony of two

expert witnesses, Dr. Laxminarayana Rao and Dr. Bedrossian,1 and introduced records

documenting the existence of asbestos-containing materials at the Ford facility. Dr. Rao,

a board-certified physician in internal medicine and pulmonary medicine and a

NIOSH-certified B-reader, testified primarily regarding Walker’s asbestosis claim. Dr.

Rao testified that he was asked to review a chest x-ray of Walker’s lung taken in 2002 to

determine whether there were signs of fibrotic changes or damage to Walker’s lung tissue

consistent with asbestos-related pulmonary disease.            Dr. Rao testified that upon his

review of Walker’s chest x-ray, he observed “mild” scarring of the lung tissue consistent

with asbestosis, but did not observe any damage to the pleura, i.e., the membrane

covering the lung tissue. Assuming “proper exposure to asbestos,” Dr. Rao testified that

he would attribute the scarring he observed on Walker’s chest x-ray to asbestos exposure.

 Dr. Rao did not offer any opinions regarding the cause of Walker’s Hodgkin’s

lymphoma.



         All of the expert witnesses who testified in the case testified by means of videotaped trial
         1

depositions.
       {¶7} Dr. Bedrossian is a pathologist, board-certified in anatomical and clinical

pathology, with a subspecialty in cytology. He testified that he has written chapters in

books and articles on asbestos-related diseases and has taught classes and given numerous

lectures on the topic. He testified that he has personally been involved in a dozen cases

of asbestos-related lymphoma, but that because it was a “rare condition,” he had only

been involved in two prior cases involving asbestos-related Hodgkin’s lymphoma.

Although he has authored hundreds of articles and presented hundreds of lectures on

asbestos-related diseases during the 22 years he has studied asbestos-related diseases, Dr.

Bedrossian acknowledged that he had never written any articles, participated in any

studies, or given any lectures specifically linking Hodgkin’s lymphoma to asbestos

exposure.

       {¶8} Dr. Bedrossian explained that lymphoma is a cancer of the lymphatic system

and that there are different types of lymphomas, classified, “for therapeutic purposes,”

according to the predominant cell type observed when the tumor is viewed under a

microscope. He testified that, from a causation standpoint, “a lymphoma is a lymphoma”

regardless of the cellular differences between different types of lymphoma and opined

that all types of lymphomas can be caused by exposure to asbestos.

       {¶9} As to the methodology he used in formulating his opinions, Dr. Bedrossian

testified that his opinions were based on his personal knowledge, his education, training,

and experience, his review of Walker’s medical records, occupational history, and the

available pathology materials, and his review of the medical literature concerning

asbestos and asbestos-related cancers.
       {¶10} With respect to the medical literature he relied upon, Dr. Bedrossian

identified several studies and articles that he contended supported his opinions, including

(1) a 2010 article detailing a study of Korean foundry workers that found a higher

incidence of cancer among foundry workers than those in the general population, (2) a

2012 case study of a lathe worker involving mucosa-associated lymphoid tissue or

“MALT” lymphoma, (3) a 1982 article reporting on a study of asbestos exposure and

lymphomas of the gastrointestinal tract and oral cavity, and (4) a 2001 review of

epidemiological literature that reported a “weakly-increased risk” of malignant

lymphomas in workers exposed to asbestos. Although he acknowledged that most of the

lymphomas referenced in the articles he relied upon involved different areas of the body,

he claimed the studies were nevertheless significant because they showed that “as long as

asbestos reaches an area, regardless of where it is, it can cause different types of cancer.”

On cross-examination, Ford challenged Dr. Bedrossian’s reliance on these studies,

claiming that they (1) did not establish a direct causal relationship between lymphoma and

asbestos exposure — much less between Hodgkin’s lymphoma and asbestos exposure, (2)

involved different populations and diseases, and (3) either did not support the specific

propositions for which they were cited by Dr. Bedrossian or contradicted them outright.

For example, Ford’s counsel pointed out that the Korean study involved workers who

were exposed to a number of different carcinogens, including asbestos, and did not

specifically address the impact of asbestos exposure on the population studied and that it

was reported in the article regarding the MALT study that the worker involved had no

asbestos exposure.
       {¶11} Ford’s counsel also confronted Dr. Bedrossian with other more recent, more

comprehensive (and arguably more relevant) studies and articles setting forth an opposing

view, i.e., that there is no evidence of a causal link between asbestos exposure and

lymphoma. Although Dr. Bedrossian admitted that none of the studies he relied upon

established a “verbatim [causal] connection” between Hodgkin’s lymphoma and asbestos

exposure, he claimed that such a connection was unnecessary for him to opine that

Hodgkin’s lymphoma could be caused by asbestos exposure. Dr. Bedrossian further

testified that although certain articles he relied upon indicated that “the association

between asbestos exposure and lymphomagenesis remains controversial” or reported only

a finding of a “weakly increased risk”of lymphoma as a result of asbestos exposure, it did

not negate the significance of the underlying studies and their positive findings. Dr.

Bedrossian also explained the specific biological processes and mechanisms by which

asbestos could enter the body, travel to the lymphatic system, attack the lymph nodes,

alter cells and DNA, and ultimately cause lymphoma and testified that the presence of

asbestos fibers in the lymph nodes had been previously documented by another scientist

and reported in the scientific literature.     Ford did not object to Dr. Bedrossian’s

testimony regarding his interpretation of the medical literature or to his testimony

regarding the specific mechanisms by which asbestos could cause lymphoma.

       {¶12} Based on the “totality” of the medical literature, his personal knowledge and

experience, and (1) evidence that Walker had worked in a foundry, had been exposed to

asbestos at the foundry, had signs of asbestosis, and had the proper latency period, (2) his

assumption that Walker had been exposed to and breathed in a significant amount of
airborne asbestos during the time he worked for Ford, and (3) his exclusion of other

possible causes of Hodgkin’s lymphoma, including the Epstein-Barr virus and cigarette

smoking, Dr. Bedrossian opined, to a reasonable degree of medical certainty, that

Walker’s employment with Ford created a “higher risk” of developing lymphoma than

that faced by the public generally, that asbestos could cause Hodgkin’s lymphoma, that

asbestos was the “causative agent” of Walker’s Hodgkin’s lymphoma, and that Walker

had contracted Hodgkin’s lymphoma as a result of his asbestos exposure at Ford.

       {¶13} At the close of plaintiff’s case-in-chief, Ford renewed its motion to strike

Dr. Bedrossian’s testimony and moved for a directed verdict, arguing that the medical

literature Dr. Bedrossian relied upon in support of his opinions did not indicate a probable

causal link between asbestos exposure and Hodgkin’s lymphoma, and that Walker,

therefore, lacked sufficient evidence from which the jury could reasonably find that his

Hodgkin’s lymphoma was caused by exposure to asbestos during his employment at Ford.

 After careful consideration, the trial court denied Ford’s motions.

       {¶14} The trial continued. Ford presented the testimony of two expert witnesses

in support of its defense: Dr. David Rosenberg, a physician board-certified in internal

medicine, pulmonary disease, and occupational medicine and a certified B-reader, and Dr.

Russell Harvey, a board-certified pathologist, specializing in pathology of the lungs.

These experts disputed plaintiff’s claim that asbestos exposure can cause Hodgkin’s

lymphoma. They testified that the medical literature supported their contrary opinion

that Hodgkin’s lymphoma was not causally related to asbestos exposure and that they

were unable to find a single study that conclusively linked Hodgkin’s lymphoma to
asbestos exposure.     Dr. Harvey also disputed Dr. Bedrossian’s assertion that a

“lymphoma is a lymphoma” and testified that there are “distinct differences” between

Hodgkin’s lymphoma and non-Hodgkin’s lymphoma with respect to treatment, prognosis,

and cause. Each defense expert further opined that Walker’s Hodgkin’s lymphoma was

not related to any asbestos exposure — much less any asbestos exposure while working at

Ford.

        {¶15} Dr. Rosenberg examined Walker in 2006. He testified that based on his

examination and his review of a May 2006 chest x-ray and various CT scans from 2004

and 2006, he detected no restriction or crackles in Walker’s lungs and saw no evidence of

diffuse interstitial fibrosis or pleural plaque formation that would be indicative of

asbestosis. Ford also introduced evidence of reports of other chest x-rays and CT scans

taken by the Cleveland Clinic during 2001-2004 in connection with Walker’s diagnosis

and treatment, which indicated that Walker’s lungs were clear and that no significant

pulmonary parenchymal abnormalities were observed.

        {¶16} At the close of all the evidence, Ford renewed its motion for a directed

verdict, arguing, once again, that the available medical literature did not support a causal

link between Hodgkin’s lymphoma and asbestos exposure and that, in the absence of

evidence of asbestos bodies in the lung or lymph node tissue, Dr. Bedrossian’s theory that

asbestos traveled into the lymph nodes and caused Walker’s Hodgkin’s lymphoma was

speculative and did not satisfy Walker’s burden of proof on causation. Once again, the

trial court denied Ford’s motion.
      {¶17} On November 15, 2013, the jury returned its verdict. The jury found that

Walker was entitled to participate in the Ohio workers’ compensation system for the

condition of Hodgkin’s lymphoma but not for the condition of asbestosis.

      {¶18} Ford appeals the trial court’s judgment, presenting four assignments of error

for review:

      Assignment of Error 1: The trial court abused its discretion in denying
      Ford’s motion in limine to exclude the testimony of plaintiff’s expert, Dr.
      Carlos Bedrossian, on the ground that said evidence did not comply with
      Rule 702 of the Ohio Rules of Evidence.

      Assignment of Error 2: The trial court erred to the prejudice of Ford in
      denying Ford’s motion for directed verdict where plaintiff failed to satisfy
      his burden of proof at trial to show, by a preponderance of the evidence,
      that the alleged condition arose out of and in the course of employment or
      that a proximate causal relationship exists between the employment and the
      alleged condition.

      Assignment of Error 3: The trial court’s verdict is based upon insufficient
      evidence.

      Assignment of Error 4: The trial court’s verdict is against the manifest

      weight of the evidence.

      Establishing a Right to Participate in the Ohio Workers’ Compensation
      System — Elements of Plaintiff’s Claim

      {¶19} Pursuant to R.C. 4123.68, “[e]very employee who is disabled because of the

contraction of an occupational disease” is entitled to participate in the Ohio workers’

compensation system. R.C. 4123.68 lists a number of diseases that have been designated

as “scheduled” occupational diseases. Because Hodgkin’s lymphoma is not one of the

occupational diseases specified in R.C. 4123.68, Walker bore the burden of
demonstrating that his condition qualified as an occupational disease, entitling him to

participate in the Ohio workers’ compensation system.

      {¶20} R.C. 4123.01(F) defines an “occupational disease” as

      a disease contracted in the course of employment, which by its causes and
      the characteristics of its manifestation or the condition of the employment
      results in a hazard which distinguishes the employment in character from
      employment generally, and the employment creates a risk of contracting the
      disease in greater degree and in a different manner from the public in
      general.

The Ohio Supreme Court has set forth a three-part test for determining whether a disease

qualifies as an occupational disease: (1) the disease was contracted in the course of

employment; (2) the disease, by causes and the characteristics of its manifestation or the

conditions of the employment, result in a hazard that distinguishes the employment from

employment generally, and (3) the employment creates a risk of contracting the disease in

a greater degree and in a different manner than in the public generally. State ex rel. Ohio

Bell Tel. Co. v. Krise, 42 Ohio St. 2d 247, 327 N.E.2d 756 (1975), syllabus.             To

demonstrate that a disease was “contracted” in the course of employment, a plaintiff

must establish a direct and proximate causal relationship between the employment and the

plaintiff’s disease. See Fox v. Indus. Comm. of Ohio, 162 Ohio St. 569, 125 N.E.2d 1

(1955), paragraph one of the syllabus; Welsh v. Ford Motor Co., 8th Dist. Cuyahoga No.

94068, 2011-Ohio-448, ¶ 20.

      {¶21} Where, as here, a plaintiff claims that exposure to a toxic substance caused

his disease, the plaintiff must establish both general causation — i.e., that the toxic

substance is capable of causing the particular disease — and specific causation — i.e.,

that the plaintiff’s disease was in fact caused by the toxic substance. Terry v. Caputo,
115 Ohio St. 3d 351, 2007-Ohio-5023, 875 N.E.2d 72, ¶ 15. Expert medical testimony is

generally necessary to establish both general and specific causation. Valentine v. PPG

Industries, Inc., 158 Ohio App. 3d 615, 2004-Ohio-4521, 821 N.E.2d 580, ¶ 17 (4th Dist.),

aff’d, 110 Ohio St. 3d 42, 2006-Ohio-3561, 850 N.E.2d 683. Thus, because Walker

alleges that his Hodgkin’s lymphoma was caused by his exposure to asbestos at Ford,2 to

prevail on his claim of entitlement to participate in the workers’ compensation system

based on the condition of Hodgkin’s lymphoma, Walker was required to present expert

medical evidence establishing both that: (1) Hodgkin’s lymphoma can be caused by

exposure to asbestos and (2) his Hodgkin’s lymphoma was caused by his asbestos

exposure at Ford.

       Admissibility of Testimony of Dr. Carlos Bedrossian

       {¶22} In its first assignment of error, Ford argues that the trial court abused its

discretion in permitting Dr. Bedrossian to testify on the issue of causation. Ford asserts

that Dr. Bedrossian’s causation testimony should have been excluded because: (1) Dr.

Bedrossian was not qualified, under Evid.R. 702(B), to offer an opinion that Hodgkin’s

lymphoma can be caused by asbestos exposure and (2) Dr. Bedrossian’s opinions were

not sufficiently reliable under Evid.R. 702(C).

       {¶23} The determination of the admissibility of expert testimony is within the

discretion of the trial court.      Evid.R. 104(A).       A trial court’s decision to admit or

exclude expert testimony will not be reversed absent an abuse of discretion. Valentine v.

       2
         Although Walker testified that he was exposed to other toxic substances while working at
Ford, he did not allege that his exposure to any of these other allegedly toxic substances was a cause
of his Hodgkin’s lymphoma.
Conrad, 110 Ohio St. 3d 42, 2006-Ohio-3561, 850 N.E.2d 68, ¶ 9; Miller v. Bike Athletic

Co., 80 Ohio St. 3d 607, 616, 687 N.E.2d 735. Application of an abuse of discretion

standard means that a trial court has a range of choices.           Thus, there are instances in

which we will affirm a trial court’s decision under an abuse of discretion standard of

review even though we would have decided differently had it been our decision to make

in the first instance.   See United States v. Brown, 415 F.3d 1257, 1266 (11th Cir.2005)

(explaining why “‘the task of evaluating the reliability of expert testimony is uniquely

entrusted to the [trial court] under Daubert’” and why appellate courts give trial courts

‘”considerable leeway in the execution of [this] duty’”), quoting Rink v. Cheminova, Inc.,

400 F.3d 1286, 1291 (11th Cir. 2005) (citations omitted). An abuse of discretion means

more than an error of law or judgment; it implies an attitude of unreasonableness,

arbitrariness, or unconscionability on the part of the trial court. Blakemore v. Blakemore,

5 Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983). “Without those elements, it is not the

role of this court to substitute its judgment for that of the trial court.” Valentine at ¶ 9,

citing Calderon v. Sharkey, 70 Ohio St. 2d 218, 222, 436 N.E.2d 1008                         (1982).

Furthermore, as this court has previously stated, “[i]n workers’ compensation appeals, a

judge’s discretion in evidentiary rulings” is properly exercised “to resolve close questions

in favor of injured workers.” Allen v. Conrad, 141 Ohio App. 3d 176, 182, 750 N.E.2d
627 (8th Dist.2001). We believe this case involves one of those “close questions.”3


       3
           We are mindful, however, that appellate review under an abuse of discretion standard still
entails “review.” SeeValentine v. PPG Industries, Inc., 158 Ohio App. 3d 615, 2004-Ohio-4521, 821
N.E.2d 580, ¶ 14 (4th Dist.), aff’d, 110 Ohio St. 3d 42, 2006-Ohio-3561, 850 N.E.2d 683 (rejecting
contention that liberal nature of workers’ compensation laws requires courts to lower standard for
admitting expert testimony or proving causation; “[w]hile workers’ compensation statutes should be
       {¶24} Evid. R. 702 provides:

       A witness may testify as an expert if all of the following apply:

        (A) The witness’ testimony either relates to matters beyond the knowledge
       or experience possessed by lay persons or dispels a misconception common
       among lay persons;

       (B) The witness is qualified as an expert by specialized knowledge, skill,
       experience, training, or education regarding the subject matter of the
       testimony;

       (C) The witness’ testimony is based on reliable scientific, technical, or other

       specialized information. * * *

       {¶25} Walker, as the party offering the expert, had the burden of establishing the

admissibility of Dr. Bedrossian’s testimony.            See, e.g., Marcus v. Rusk Heating &

Cooling, Inc., 12th Dist. Clermont No. CA2012-03-026, 2013-Ohio-528, ¶ 27 (“the party

offering the expert opinion and testimony bears the burden of proof in establishing its

admissibility”); State v. Ream, 3d Dist. Allen No. 1-12-39, 2013-Ohio-4319, ¶ 82 (“The

proponent of the expert testimony has the burden to prove the admissibility of the

testimony under Evid.R. 702.”).

       {¶26} “The qualification and reliability requirements of Evid.R. 702 are distinct.”

Valentine, 110 Ohio St. 3d 42, 2006-Ohio-3561, 850 N.E.2d 68 at ¶ 17. “Because even a

qualified expert is capable of rendering scientifically unreliable testimony,” a trial court,

as gatekeeper, must evaluate the reliability of the specific opinions offered by the expert.

Id., citing Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589, 113 S.Ct.


liberally construed in favor of the injured worker, this does not mean we are free to ignore the legal
principles that control the admissibility of expert testimony and the Supreme Court of Ohio’s
pronouncements on proximate cause”).
2786, 125 L. Ed. 2d 469 (1993), and Gen. Elec. Co. v. Joiner, 522 U.S. 136, 142, 118 S. Ct.
512, 139 L. Ed. 2d 508 (1997).

       {¶27} With respect to the reliability of an expert’s opinions, Evid.R. 702(C)

provides that where expert testimony involves “the result of a procedure, test, or

experiment,” the testimony “is reliable only if all of the following apply”:

       (1) The theory upon which the procedure, test, or experiment is based is
       objectively verifiable or is validly derived from widely accepted knowledge,
       facts or principles;

       (2) The design of the procedure, test, or experiment reliably implements the
       theory;

       (3) The particular procedure, test, or experiment was conducted in a way
       that will yield an accurate result.

       {¶28} Miller, supra, and Daubert, supra, further provide that in “evaluating the

reliability of scientific evidence, several factors are to be considered”:

       (1) whether the theory or technique has been tested, (2) whether it has been
       subjected to peer review, (3) whether there is a known or potential rate of
       error, and (4) whether the methodology has gained general acceptance.

Miller, 80 Ohio St. 3d at 611, 687 N.E.2d 735, citing Daubert, 509 U.S. at 593-594, 113
S. Ct. 2786, 125 L. Ed. 2d 469. These factors are not a “definitive checklist or test” to be

rigidly applied, but rather, are intended to serve as guidelines for the trial court in

assessing reliability under Evid.R. 702.       Daubert at 593; Kuhmo Tire Co., Ltd. v.

Carmichael, 526 U.S. 137, 141, 199 S. Ct. 1167, 143 L. Ed. 2d 238 (1999) (“Daubert’s list

of specific factors neither necessarily nor exclusively applies to all experts or in every

case[.]”). The inquiry under Evid.R. 702 remains “a flexible one,” dependent upon “the

nature of the issue, the expert’s particular expertise, and the subject of his testimony.”
Id. at 150. Expert testimony that does not meet all or even most of the Daubert factors

may, at times, be admissible. The “‘ultimate touchstone is helpfulness to the trier of fact,

and with regard to reliability, helpfulness turns on whether the expert’s “technique or

principle [is] sufficiently reliable so that it will aid the jury in reaching accurate results.”’”

 Miller at 614, quoting DeLuca v. Merrell Dow Pharmaceuticals, Inc., 911 F.2d 941, 956

(3d Cir.1990), quoting 3 Weinstein’s Evidence, Section 702[03] at 702-35 (1988).

       {¶29} In determining whether an expert’s opinions are reliable under Evid.R.

702(C), the court’s focus is on whether the expert’s conclusions are based on

scientifically valid principles and methods, i.e., how the expert arrived at his or her

conclusions, not whether the expert’s conclusions are correct. See, e.g., State Farm Fire

& Cas. Co. v. Holland, 12th Dist. Madison No. CA2007-08-025, 2008-Ohio-4436, ¶ 21,

citing Miller at paragraph one of the syllabus; Valentine at ¶ 16.

       {¶30} As the Ohio Supreme Court explained in State v. Nemeth, 82 Ohio St. 3d
202, 210, 694 N.E.2d 1332, an expert’s opinion need not be generally accepted in the

scientific community to be sufficiently reliable to support a jury finding:

       [S]cientific opinions need not enjoy “general acceptance” in the relevant
       scientific community in order to satisfy the reliability requirement of
       Evid.R. 702. Further, there need not be any agreement in the scientific
       community regarding the expert’s actual opinion or conclusion. The
       credibility of the conclusion and the relative weight it should enjoy are
       determinations left to the trier of fact. See, e.g., State v. Buell, 22 Ohio
       St.3d 124, 132-133, 489 N.E.2d 795, 804 (1986). “‘General scientific
       acceptance’ is a proper condition for taking judicial notice of scientific
       facts, but not a criterion for the admissibility of scientific evidence. Any
       relevant conclusions which are supported by a qualified expert witness
       should be received unless there are other reasons for exclusion.” (Footnote
       omitted.) State v. Williams, 4 Ohio St. 3d at 57, 446 N.E.2d at 447, citing
       McCormick, Evidence (2 Ed. Cleary Ed. 1972) 491, Section 203.
Even a novel or “controversial”opinion may be reliable if founded on

                    a proper methodology.      See, e.g., Shepard v.

                    Grand Trunk W. RR., 8th Dist. Cuyahoga No.

                    92711, 2010-Ohio-1853, ¶ 54 (where expert

                    “relied on several sound scientific sources” in

                    forming his opinion, trial court did not abuse its

                    discretion in allowing expert to testify regarding

                    the causal relationship between laryngeal cancer

                    and     asbestos    exposure     notwithstanding

                    contention that it was “controversial”).

      {¶31} In this case, there is no dispute that Dr. Bedrossian’s testimony relates to

matters beyond the knowledge or experience possessed by lay persons. Evid.R. 702(A).

Nor can it reasonably be disputed Dr. Bedrossian is sufficiently qualified to testify,

generally, as an expert witness on the subjects of Hodgkin’s lymphoma and

asbestos-related diseases. Evid.R. 702(B).

      {¶32}    However, Ford maintains that, notwithstanding his qualifications, Dr.

Bedrossian’s specific opinions in this case exceeded the scope of his expertise. Ford

argues that Dr. Bedrossian lacks the “specialized knowledge or experience” necessary to

testify, based on his own knowledge, education, and experience, that a causal relationship

exists between Hodgkin’s lymphoma and asbestos exposure. In support of its argument,

Ford points out that in 22 years, Dr. Bedrossian has consulted on only two other cases of

Hodgkin’s lymphoma related to asbestos exposure, has not conducted any research or
studies related to determining the causes of Hodgkin’s lymphoma, and has not conducted

any studies, authored any articles, or presented any lectures “linking asbestos exposure to

Hodgkin’s lymphoma.”4 As a result, Ford claims Dr. Bedrossian has not performed the

necessary studies or been involved in the development of the medical literature to a

sufficient degree to be qualified to opine that there is a causal link.

       {¶33} Ford also contends that even if Dr. Bedrossian was qualified to testify

regarding causation, his causation testimony should have been excluded because he used

“unreliable methods” and lacked a sufficient foundation for his opinions regarding

causation.   Specifically, Ford asserts that Dr. Bedrossian’s opinions were unreliable

because (1) none of the articles identified by Dr. Bedrossian as supporting his opinions

“specifically references a causal connection between asbestos exposure and Hodgkin’s

lymphoma,” (2) none of Walker’s treating physicians ever made a finding that his

Hodgkin’s lymphoma was asbestos-related, (3) no asbestos bodies were found in the

slides of Walker’s tumor, and (4) the jury determined that there was insufficient evidence

to support Walker’s asbestosis claim.      After a full and careful review of the record, we

cannot say that the trial court abused its discretion in admitting Dr. Bedrossian’s

testimony in this case.

       {¶34} As noted above, Dr. Bedrossian testified that he had been involved in a

dozen prior cases of asbestos-related lymphomas, including two prior cases of


       4
        Although Dr. Bedrossian purportedly has a 50-page curriculum vitae,
detailing all of the education and experience that purportedly qualifies him to
testify as an expert witness in this case, that curriculum vitae was not included
with the briefing on the motion in limine to exclude Dr. Bedrossian’s testimony and
does not otherwise appear in the record.
asbestos-related Hodgkin’s lymphoma. Although it is unclear to this court, based on the

record before us, how it was determined, in each of those cases, that the disease at issue

was caused by asbestos exposure, Ford did not object to or otherwise challenge this

testimony.5 In addition, Dr. Bedrossian explained how different types of lymphomas are

classified, i.e., by cell type, and the significance of those classifications. Dr. Bedrossian

also explained in detail the specific biological mechanisms by which he contended

asbestos could cause lymphoma. Once again, Ford did not challenge this testimony or

offer any testimony rebutting Dr. Bedrossian’s theory as to how asbestos could cause

lymphoma. Indeed, Ford’s expert, Dr. Harley, acknowledged that asbestos particles “can

migrate around inside the body to some extent and cause disease in places other than the

lungs” and that asbestos fibers do travel to the lymphatic system and can get into the

lymph nodes.

       {¶35} With respect to the scientific literature supporting Dr. Bedrossian’s

opinions,6 it is undisputed that none of the studies or texts relied upon by Dr. Bedrossian

in support of his opinions establishes a specific link between Hodgkin’s lymphoma and

asbestos.   However, we do not believe, as Ford claims, that this is fatal to Dr.


       5
           Dr. Bedrossian was not questioned by either party regarding this issue. Judges are not
scientists and are limited by the evidence presented by the parties in resolving Daubert issues.
       6
        Evid.R. 702(C) does not explicitly require an expert to rely on scientific or
medical literature for his or her testimony to be deemed reliable. A physician’s
experience, without further supporting medical literature, may, under certain
circumstances, supply the foundation for a reliable expert opinion. Kinn v. HCR
ManorCare, 6th Dist. Lucas No. L-12-1215, 2013-Ohio-4086, ¶ 19, citing Theis v.
Lane, 6th Dist. Wood No. WD-12-047, 2013-Ohio-729. However, this generally
applies only in cases in which the scientific theory upon which the opinion rests is
not a novel one requiring a Daubert analysis. Id., citing Theis at ¶ 14-16.
Bedrossian’s opinions in this case. There is no requirement under Evid.R. 702(C) that a

causation opinion be backed by a specific epidemiological study. Further, it is well

established that experts “may draw inferences from a body of work,” provided that “any

such extrapolation accords with scientific principles and methods.” Valentine, 110 Ohio

St.3d 42, 2006-Ohio-3561, 850 N.E.2d 683, at ¶ 18. While an expert’s opinions may be

properly excluded where the expert’s opinions are not sufficiently supported by the

studies on which the expert purports to rely, i.e., where “there is simply too great an

analytical gap between the data and the opinion proffered,” Joiner, 522 U.S. at 144-146,

118 S. Ct. 512, 139 L. Ed. 2d 508, a difference of opinion regarding the interpretation of

scientific literature or the significance of a particular article or study, is not, in and of

itself, grounds for exclusion of an expert’s opinions under Evid.R. 702(C).              Such

disagreements are simply part and parcel of a “battle of the experts” and go to credibility

of, and the weight to be given, an expert’s opinions, rather than their admissibility.

       {¶36} In this case, Dr. Bedrossian identified several articles and texts within the

scientific literature that he interpreted as establishing a link between asbestos exposure

and other types of lymphoma. Dr. Bedrossian explained the scientific basis behind his

extrapolation of the results of studies involving other types of lymphoma to Hodgkin’s

lymphoma, in part, as follows:

                In this particular one [the 1982 article], they did an
       epidemiological survey and they did the survey in individuals that were
       exposed to asbestos, and they looked specifically at lymphohematopoietic
       cancers and they found that between 1977 and 1981, they found 26 cases of
       large cell lymphoma which is one of the subtypes of malignant lymphoma
       that I mentioned before.
              In this particular instance, most of the lymphomas were in the area
       surrounding the GI tract so the previous article was in the areas surrounding
       the lung. And this particular one is in the area surrounding the GI tract.

               I chose this article to demonstrate that as long as asbestos reaches an
       area, regardless of where it is, it can cause different types of cancer. In the
       GI tract, it can cause carcinoma of the stomach, carcinoma of the colon, but
       it can also cause lymphoma, and this is an example of such occurrence.

       {¶37} On cross-examination, he further explained the role the medical literature

played in the formulation of his opinions as follows:

              I operate in real life, in real time, in a real patient, and my
       conclusions are in the examination of the evidence of Mr. Walker.
        * * * I look at the entire evidence, at the clinical records, at the literature,
       at my own experience, and I draw my conclusions.

       ***
               I quoted studies that said there is a weakly-increased risk. I gave
       you examples of articles where they found lymphomas in the GI tract, in the
       lung in patients that were — that had occupations similar to Mr. Walker.
       And I gave you examples of articles where they found asbestos bodies in
       lymph nodes in the area of the lung where he developed his lymphoma.
       And I gave you articles where they had a number of lymphomas including
       all cell types including Hodgkin’s lymphoma. * * * If I have a cause in front
       of me and I have absence of Epstein-Barr virus, I have absence of cigarette
       smoking, I have no other explanation, I have prior cases with connecting
       asbestos to lymphoma, I could not ignore the evidence and conclude
       otherwise.

       {¶38} Although we agree that certain of the studies Dr. Bedrossian relies upon

appear to have a tenuous connection to his causation opinions and note that other studies

he relies upon have been described by their authors or others as “controversial” or to

demonstrate only a “weakly increased risk” of lymphoma from asbestos exposure, we

cannot state that Dr. Bedrossian’s reliance upon, and extrapolation from, these studies —

in conjunction with his education and training, his expertise related to asbestos-related

diseases and prior personal experience with cases involving asbestos-related lymphoma,
and his testimony regarding the biological mechanisms by which asbestos could enter the

lymphatic system and cause lymphoma — are outside the certain degree of latitude that

may be given to experts in the application of scientific studies to new sets of facts.

Ford’s criticisms of both the strength of the literature Dr. Bedrossian relies upon and the

“fit” between the literature and his opinions go to the credibility of, and the weight to be

given, his testimony — issues that Ford argued extensively at trial — and did not preclude

their admissibility.

       {¶39} Likewise, we find unpersuasive Ford’s argument that Dr. Bedrossian’s

testimony should have been excluded because none of Walker’s treating physicians ever

made a finding that his Hodgkin’s lymphoma was asbestos-related.                A treating

physician’s job is to treat his or her patient, not to determine the cause of a condition.

Accordingly, the fact that none of Walker’s treating physicians ever stated that Walker’s

Hodgkin’s lymphoma could have been caused by asbestos exposure does not impact the

reliability of Dr. Bedrossian’s opinions.

       {¶40} Similarly, the fact that no asbestos bodies were found in the slides of

Walker’s tumor did not necessitate a finding that Dr. Bedrossian’s opinions were

unreliable.   Dr. Bedrossian testified that after asbestos fibers cause damage to cells that

begin the cancer process, they migrate elsewhere in the body.        He explained that he

would not expect to find asbestos fibers in the tumor itself because it is a new growth.

In Welsh v. Ford Motor Co., 8th Dist. Cuyahoga No. 94068, 2011-Ohio-448, we rejected

the argument that the presence of asbestos bodies was a necessary prerequisite to

diagnosing asbestos-related colon cancer. Id. at ¶ 35.       As in Welsh, Ford failed to
present any expert testimony in this case to support its argument that the presence of

asbestos bodies is a necessary prerequisite for diagnosing asbestos-related cancer.

Ford’s argument again goes to the issue of credibility. Id.

       {¶41} Nor does the jury’s verdict in favor of Ford on the condition of asbestosis

warrant the conclusion that there was insufficient evidence that Walker contracted

Hodgkin’s lymphoma as a result of his asbestos exposure at Ford. Dr. Bedrossian

testified that asbestosis and Hodgkin’s lymphoma are separate, independent conditions

and that asbestos-related lymphoma can occur in a patient who is exposed to asbestos

with or without the development of asbestosis. Once again, Ford did not object to this

testimony and did not offer any evidence that an individual could not suffer from an

asbestos-related condition in the absence of a finding of asbestosis.     To the contrary,

Ford’s expert, Dr. Harley testified that he himself had been involved in cases where

patients were diagnosed with asbestos-related cancers but did not have asbestosis.

       {¶42}   Giving due consideration to the parties’ arguments and following a careful

review of the record, we cannot say, based on the record before us — including the

aspects of Dr. Bedrossian’s testimony to which Ford raised no objection — that the trial

court abdicated its role as gatekeeper or otherwise abused its discretion in admitting Dr.

Bedrossian’s testimony. Dr. Bedrossian’s causation opinions were not so fundamentally

unsupported that they could not provide assistance to the jury and did not otherwise fail to

satisfy the requirements of Evid. R. 702(C). We find that Ford’s arguments regarding

the deficiencies in Dr. Bedrossian’s methodology and its criticism of the authorities he

relied upon in support of his opinions go to the weight to be given his testimony, not its
admissibility. Ford had ample opportunity to cross-examine Walker’s experts and to

present the testimony of its own expert witnesses. Accordingly, Ford’s first assignment

of error is overruled.

       Sufficiency of the Evidence

       {¶43} In its second and third assignments of error, Ford challenges the sufficiency

of the evidence supporting the jury’s finding that Walker was entitled to participate in the

Ohio workers’ compensation system for the condition of Hodgkin’s lymphoma. Ford

argues that even if Dr. Bedrossian’s testimony was sufficiently reliable to survive a

Daubert challenge, it was insufficient to establish, by a preponderance of the evidence, a

“probability of connection” between asbestos exposure and Hodgkin’s lymphoma. Ford

contends that, given the speculative nature of Dr. Bedrossian’s causation testimony, the

trial court erred in denying its motion for directed verdict. We disagree.

       {¶44} A motion for directed verdict tests the legal sufficiency of the evidence

presented by a party. We review de novo a trial court’s ruling on a motion for directed

verdict. White v. Leimbach, 131 Ohio St. 3d 21, 2011-Ohio-6238, 959 N.E.2d 1033, ¶ 22.

       {¶45} Civ.R. 50(A)(4) provides:

              When a motion for a directed verdict has been properly made, and

       the trial court, after construing the evidence most strongly in favor of the

       party against whom the motion is directed, finds that upon any

       determinative issue reasonable minds could come to but one conclusion

       upon the evidence submitted and that conclusion is adverse to such party,
      the court shall sustain the motion and direct a verdict for the moving party

      as to that issue.

      {¶46} Likewise, when reviewing a sufficiency-of-the-evidence challenge to a

jury verdict, the issue is whether, after viewing the evidence in a light most favorable to

the prevailing party, the jury’s verdict “[is] one which could be reasonably reached from

the evidence.” Tech. Constr. Specialties v. Cooper, 8th Dist. Cuyahoga No. 96021,

2011-Ohio-5252, ¶ 14, citing Hartford Cas. Ins. Co. v. Easley, 90 Ohio App. 3d 525, 630
N.E.2d 6 (10th Dist.1993). It is a question of law that “does not require the reviewing

court to weigh the evidence or test the credibility of witnesses.” Berry v. Lupica, 196
Ohio App. 3d 687, 2011-Ohio-5381, 965 N.E.2d 318, ¶10 (8th Dist.)

      {¶47} Ford contends that because its experts explained that there was no reliable

medical literature supporting a causal relationship between asbestos exposure and

Hodgkin’s lymphoma, Dr. Bedrossian’s testimony to the contrary was “insufficient to

establish more than a mere possibility of cause and effect * * *[to] move beyond the

realm of speculation and conjecture,” and that Ford was, therefore, entitled to judgment as

a matter of law. Ford also contends that Walker failed to present sufficient evidence of

causation because there is “no pathologic proof” of Walker’s exposure to asbestos and

because none of Walker’s treating physicians at the Cleveland Clinic ever made a finding

that his Hodgkin’s lymphoma was asbestos-related.        We addressed these arguments

above and continue to find them unpersuasive.

      {¶48} Construing the evidence most strongly in favor of Walker, we find that

Walker presented sufficient evidence to support the jury’s verdict that he was entitled to
participate in the Ohio workers’ compensation system for the condition of Hodgkin’s

lymphoma. Walker testified that he worked with and around asbestos-containing pipe

covering for nearly 15 years as a resinate core machine operator at Ford. Walker also

introduced records, documenting the existence of asbestos-containing products at the

facility, during the years he worked there. This evidence was sufficient to establish that

Walker was exposed to asbestos while working at Ford. This evidence, along with the

expert testimony of Dr. Bedrossian, was also sufficient to establish that the conditions of

Walker’s employment at Ford resulted in a hazard distinguishing his employment from

employment generally and created a risk of contracting Hodgkin’s lymphoma in a greater

degree and in a different manner than in the public generally. Krise, 42 Ohio St. 2d 247,

327 N.E.2d 756, at syllabus. Finally, given that Dr. Bedrossian’s testimony satisfied the

requirements for admissibility under Evid.R. 702, the jury could have reasonably relied on

that testimony in finding that the requirements of general and specific causation had been

met — i.e., that asbestos exposure could cause Hodgkin’s lymphoma and that Walker’s

Hodgkin’s lymphoma was, in fact, caused by his asbestos exposure while working at

Ford.

        {¶49} Because reasonable minds could have reached more than one conclusion

based on the evidence submitted, Ford was not entitled to judgment as a matter of law,

and the trial court properly denied Ford’s motion for directed verdict. See Hippely v.

Lincoln Elec. Holdings, Inc., 8th Dist. Cuyahoga No. 96439, 2011-Ohio-5274, ¶ 24

(where reasonable minds could reach different conclusions based on the opposing expert

opinions presented with regard to the cause of plaintiff’s disorder, it was not error for the
trial court to deny motion for judgment notwithstanding the verdict). Ford’s second and

third assignments of error are overruled.

       Manifest Weight of the Evidence

       {¶50} In its final assignment of error, Ford argues that the jury’s verdict should be

vacated and a new trial granted because it was against the manifest weight of the

evidence. Ford asserts that Dr. Bedrossian’s testimony was “intentionally designed” to

confuse and mislead the jury, causing the jury to speculate on the issue of causation, and

that, in light of the testimony from Ford’s experts that the medical studies Dr. Bedrossian

relied on did not support his opinion, Dr. Bedrossian’s opinion that asbestos exposure

could cause Hodgkin’s lymphoma was not credible.

       {¶51}   The “manifest weight of the evidence” involves a party’s burden of

persuasion. Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, 972 N.E.2d 517,

¶ 19. In Eastley, the Ohio Supreme Court made it clear that the Thompkins standard of

review for manifest weight of the evidence applies in civil as well as criminal cases. Id.

at ¶ 17. In State v. Thompkins, 78 Ohio St. 3d 380, 678 N.E.2d 541, the Ohio Supreme

Court described manifest weight of the evidence as follows:

       Weight of the evidence concerns “the inclination of the greater amount of
       credible evidence, offered in a trial, to support one side of the issue rather
       than the other. It indicates clearly to the jury that the party having the
       burden of proof will be entitled to their verdict, if, on weighing the evidence
       in their minds, they shall find the greater amount of credible evidence
       sustains the issue which is to be established before them. Weight is not a
       question of mathematics, but depends on its effect in inducing belief.”
       (Emphasis omitted.)

Id. at 387, quoting Black’s Law Dictionary 1594 (6th Ed.1990).
      {¶52} In assessing whether a jury’s verdict is against the manifest weight of the

evidence, we examine the entire record, weigh the evidence and all reasonable inferences,

consider the witnesses’ credibility, and determine whether, in resolving conflicts in the

evidence, the jury clearly lost its way and created such a manifest miscarriage of justice

that the verdict must be overturned and a new trial ordered. State v. Martin, 20 Ohio

App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).            We are, however, guided by a

presumption that the findings of the trier of fact are correct. Seasons Coal Co., Inc. v.

Cleveland, 10 Ohio St. 3d 77, 80-81, 461 N.E.2d 1273 (1984). This presumption arises

because the trier of fact had an opportunity “to view the witnesses and observe their

demeanor, gestures and voice inflections, and use these observations in weighing the

credibility of the proffered testimony.” Id. at 80, 461 N.E.2d 1273. Thus, “to the extent

that the evidence is susceptible to more than one interpretation,” a reviewing court must

“construe it consistently with the jury’s verdict.”         Berry, 196 Ohio App. 3d 687,

2011-Ohio-5381, 965 N.E.2d 318, at ¶ 22, citing Ross v. Ross, 64 Ohio St. 2d 203, 414
N.E.2d 426 (1980); see also Seasons Coal at 81 (a reviewing court should not reverse a

decision simply because it holds a different opinion concerning the credibility of the

witnesses and evidence submitted before the trial court).     Judgments supported by some

competent, credible evidence going to all the essential elements of the case will not be

reversed by a reviewing court as being against the manifest weight of the evidence. C.E.

Morris Co. v. Foley Constr. Co., 54 Ohio St. 2d 279, 376 N.E.2d 578 (1978).

      {¶53} In this case, we find that the jury’s verdict was supported by competent,

credible evidence going to all the material elements of Walker’s claim. As detailed
above, Walker’s testimony established that he had been exposed to asbestos while

working at Ford. With respect to the other issues in the case — specifically, the issues of

general and specific causation — this was a classic case of a “battle of the experts.” Dr.

Bedrossian offered one view on the issue of causation, and Ford’s experts offered the

opposing view. The credibility of the witnesses’ testimony was squarely before the jury,

and the jury was free to accept or reject any of this testimony. The jury chose to believe

Walker’s expert over Ford’s experts with respect to Walker’s Hodgkin’s lymphoma claim

and Ford’s experts over Walker’s expert with respect to his asbestosis claim. Given the

evidence supporting the jury’s verdict and the presumption that the jury’s findings of fact

are correct, we cannot conclude that the jury’s verdict was against the manifest weight of

the evidence. See, e.g., Welsh, 8th Dist. Cuyahoga No. 94068, 2011-Ohio-448 at ¶ 42

(where testimony of competing experts with opposite opinions was presented to the jury

such that the evidence regarding causation was susceptible to more than one

interpretation, jury’s verdict was not against the manifest weight of the evidence).

Ford’s fourth assignment of error lacks merit and is overruled.

       {¶54} Judgment affirmed.

       It is ordered that appellee recover from appellant the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
__________________________________________
KENNETH A. ROCCO, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
MARY EILEEN KILBANE, J., CONCUR